DETAILED ACTION
In response to communication filed on 4/9/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/3/2021, 8/27/2021, and 4/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1,8 and 15 are objected to because of the following informalities:  the claim recites “the first Ethernet fabric,” which lacks antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,538.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,992,538
1. A system for using InfiniBand routing algorithms for Ethernet fabrics in a high performance computing environment, comprising: 
1. A system for using InfiniBand routing algorithms for Ethernet fabrics in a high performance computing environment, comprising: 
a computer, the computer comprising one or more microprocessors; and 
a computer, the computer comprising one or more microprocessors; and 
an Ethernet fabric, the first Ethernet fabric comprising: a plurality of switches, and an application comprising: a topology provider (TP) module, a routing engine (RE) module, and a switch initializer (SI) module; 
a first Ethernet fabric operating in loss-less mode, the first Ethernet fabric comprising: a plurality of Ethernet switches; a plurality of hosts interconnected via the plurality of Ethernet switches; a topology provider (TP) module; a routing engine (RE) module; and a switch initializer (SI) module; 
wherein the TP module performs a discovery sweep of the Ethernet fabric and assigns an address to each of the plurality of switches; 
wherein the TP module performs a discovery sweep of the plurality of hosts and the plurality of Ethernet switches and assigns an address to each of the plurality of hosts and the plurality of Ethernet switches; 
wherein the RE module calculates a routing map, based upon a routing scheme, for the Ethernet fabric, the routing map comprising a plurality of forwarding tables; 
wherein the RE module calculates a routing map, based upon a routing scheme, for the plurality of hosts and the plurality of Ethernet switches, the routing map comprising a plurality of forwarding tables; 
wherein the SI module configures each of the plurality of switches with a forwarding table of the plurality of forwarding tables calculated by the RE module; and 
wherein the SI module configures each of the plurality of Ethernet switches with a forwarding table of the plurality of forwarding tables calculated by the RE module; and 
wherein the TP module detects that a switch of the plurality of switches is not defined as part of the Ethernet fabric.
wherein the TP module registers at a switch of the plurality of Ethernet switches to receive event messages indicating a change in a link state of links of the switch or a change in an identity of a directly connected neighbor port of the switch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,992,538 to explicitly identify that a switch is not defined as part of a fabric during a registering process as an obvious variation with regards to when the TP module identifies changes in link state and change of identities of directly connected ports of a switch.  One would be motivated to do so to provide an alternative limitation that would be apparent to one of ordinary skill in the art to yield predictable results.

Regarding claims 8 and 15 of the current application, claims 8 and 15 of U.S. Patent No. 10,992,538 substantially limit the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to the rejection of claim 1 as noted above.

Regarding claims 2-7,9-14 and 16-20 of the current application, claims 1-20 of U.S. Patent No. 10,992,538 substantially limit the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to the rejection of claims 1,8, and 15 as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,7,8,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Pub. 2009/0141728)(B1 hereafter) in view of Friedman et al. (US Pub. 2017/0083559)(F1 hereafter).

Regarding claims 1,8 and 15, B1 teaches a system for using InfiniBand routing algorithms for Ethernet fabrics (i.e. Infiniband Over Ethernet)[paragraph 0015] in a high performance computing environment [paragraph 0004], comprising: 
a computer (i.e. gateway)[refer Fig. 1B; 115], the computer comprising one or more microprocessors [refer Fig. 1B; 120]; and 
an Ethernet fabric [refer Fig. 1B; 104][paragraph 0015], the first Ethernet fabric comprising: a plurality of switches [refer Fig. 1B; 140](the Ethernet fabric can comprise of multiple switches)[paragraph 0020], and an application (aspects of the invention can be implemented as software)[paragraph 0034] comprising: 
a topology provider (TP) module (i.e. subnet manager)[refer Fig. 1B; 110][paragraph 0017], a routing engine (RE) module (i.e. routing utility)[refer Fig. 1B; 127][paragraph 0018], and a switch initializer (SI) module (i.e. I/O interface)[refer Fig. 1B; 135][paragraph 0017]; 
the TP module performs a discovery sweep of the Ethernet fabric and assigns an address to each of the plurality of switches (the subnet manager sends out fabric management packets (FMPs) to discover the Ethernet Fabric and can add addresses to any responding device and assign local identifies)[paragraph 0031].
However B1 fails to disclose the RE module calculates a routing map, based upon a routing scheme, for the Ethernet fabric, the routing map comprising a plurality of forwarding tables, the SI module configures each of the plurality of switches with a forwarding table of the plurality of forwarding tables calculated by the RE module and the TP module detects that a switch of the plurality of switches is not defined as part of the Ethernet fabric.  
F1 discloses that in an Infiniband network, a subnet manager is able to discover and assign addresses to discovered switches and adapters, configuring routing tables on switches, such as linear forwarding tables (LFT) or multicast forwarding tables (MFT) [paragraph 0005], the subnet manager provides assignment of address and manages and makes changes to the routing tables of the switches in the fabric network, including updates (i.e. detect that a switch is not defined (i.e. present) as part of the Ethernet fabric)[paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subnet manager within an Infiniband Over Ethernet fabric taught by B1 to incorporate forwarding table discovery and configuration using addresses assigned to switches in a fabric as taught by F1.  One would be motivated to do so to provide in-band fabric configurations that are well known in the field of endeavor to yield predictable results [refer F1; paragraph 0011].

Regarding claims 7 and 14, B1 teaches the application operates as two or more independent processes [refer Fig. 1B; 110][refer Fig. 1B; 127][refer Fig. 1B; 135], each independent process operating on a different node of the Ethernet fabric (the Infiniband fabric network includes connection between multiple processor nodes and input/output nodes)[paragraph 0004]

Claims 2-4,9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of F1, as applied to claims 1,8 and 15, in further view of Bharadwaj et al. (US Pub. 2013/0163436)(B2 hereafter).

Regarding claims 2,9 and 16, B1 fails to disclose that upon the TP module detecting that the switch of the plurality of switches is not defined as part of the Ethernet fabric, the TP modules reports said detection.  
	B2 discloses alert definitions that are required as a result of fabric changes and events within a network [paragraph 0022], in a scenario in which detection of fabric switch movement, any existing fabric alert definitions are updated to reference the old fabric and the fabric that the switch was added to, such as a second fabric [paragraph 0047].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 in view of F1 incorporate fabric alerts to notify of changes of a fabric accordingly as taught by B2.  One would be motivated to do so to provide a means of responding to and updating changes in a fabric [refer B2; paragraph 0022].

Regarding claims 3,10, and 17, B1 fails to disclose that upon reporting of said detection, the switch of the plurality of switches is re-defined as part of the Ethernet fabric.  
	B2 discloses alert definitions that are required as a result of fabric changes and events within a network [paragraph 0022], in a scenario in which a new switch is added to a fabric and there is a change, any existing alert definitions containing the old network are updated with the new network [paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 in view of F1 incorporate fabric alerts to notify of changes of a fabric accordingly as taught by B2.  One would be motivated to do so to provide a means of responding to and updating changes in a fabric [refer B2; paragraph 0022].

Regarding claims 4,11 and 18, B1 fails to disclose said report is indicative of an incorrect physical cabling of the switch of the plurality of switches.  
	B2 discloses alert definitions that are required as a result of fabric changes and events within a network [paragraph 0022], in a scenario, a switch is moved from one fabric to another fabric and defined as a physical change that is made and cannot happen from an inter-switch link going down or some other failure within the network [paragraph 0046], and upon this detection of switch movement, any alert definitions are updated to reference the old and new fabric [paragraph 0047].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 in view of F1 incorporate fabric alerts to notify of changes of a fabric accordingly as taught by B2.  One would be motivated to do so to provide a means of responding to and updating changes in a fabric [refer B2; paragraph 0022].

Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of F1, as applied to claims 1,8 and 15, in further view of Cohen et al. (US Pub. 2013/0138836)(C1 hereafter).

Regarding claims 5,12 and 19, B1 fails to disclose the Ethernet fabric operates in loss-less mode.  
	C1 discloses the use of a lossless Ethernet that provides guaranteed packet delivery without drops [paragraph 0026], an input/output director (IOD) for connection with servers and I/O modules operates within an Ethernet fabric that can be either lossy or lossless [paragraph 0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for an Ethernet fabric to incorporate lossless configurations for Ethernet type communications for an Ethernet fabric as taught by C1.  One would be motivated to do so to provide enhanced communications that guarantees delivery [refer C1; paragraph 0026].

Claims 6,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over B1 in view of F1, as applied to claims 1,8 and 15, in further view of Goel et al. (US Pub. 2010/0325257)(G1 hereafter).

Regarding claims 6,13 and 20, B1 fails to explicitly disclose the application operates as a single process running on a node of the Ethernet fabric.  
	G1 discloses that a computing device may comprise multiple processes and provide functionality for execution of variety of instructions and data, and a two or more independent processors can be combined into a single package, such as a single integrated circuit [paragraph 0104].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of B1 for having multiple processes [refer B1; paragraph 0004] to be combined into a single package as taught by G1.  One would be motivated to do so to provide an alternative implementation that would yield predictable results with regards to running processes on a fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412